DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed September 14, 2022 has been entered.  Claims 1-21 are canceled.  Currently, claims 22-41 are pending for examination.

Response to Arguments
Applicant's arguments filed September 14, 2022 with respect to the nonstatutory double patenting rejection have been fully considered but they are not persuasive. 
The terminal disclaimer filed on September 14, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,776,002 and 10,918,866 has been reviewed and is NOT accepted.  The person who signed the terminal disclaimer is not the applicant, patentee or an attorney or agent of record.  37 CFR 1.321(a) and (b).  (See FP 14.26.08)
Applicant’s arguments, see pages 8-9, filed September 14, 2022, and the accompanying Declaration dated September 14, 2022, with respect to the prior art rejections have been fully considered and are persuasive.  The 35 U.S.C. 102 and 103 rejections of claims 22-41 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Barreras, Sr. (US Pat 5,769,877) as evidenced by Atanasoska et al. (US Pat 7,991,483), both references submitted by the applicant in the Information Disclosure Statement dated September 14, 2022.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22, 31 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 5 of U.S. Patent No. 10,918,866. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader than the patented claims.  Patented claims 25, 28 recites an implantable medical device comprising in part, a controller, a charging and communication assembly and a support element carrying the charging coil and communication antenna, wherein the support element comprises epoxy (claim 2) and an epoxy volume that encases the charging coil and communication antenna (claim 5).  Claim 22 of the instant application differs by using the term “molded material at least partially encasing multiple components therein, including a support element, a charging coil and a communication antenna”.  However, applicant’s own specification states that epoxy is a molded material ([0032] published application).  Therefore one of ordinary skill in the art at the time the invention was made would have thought it obvious that the epoxy claimed in the patented claims were the same as the molded material claimed in the instant application.
Claims 22, 31 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 9,776,002. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader than the patented claims.  Patented claim 8 recites an implantable medical device comprising in part, a controller, a charging and communication assembly and a support element carrying the charging coil and communication antenna, wherein the support element comprises an epoxy volume that encases the charging coil and communication antenna. Claim 22 of the instant application differs by using the term “molded material at least partially encasing multiple components therein, including a support element, a charging coil and a communication antenna”.  However, applicant’s own specification states that epoxy is a molded material ([0032] published application).  Therefore one of ordinary skill in the art at the time the invention was made would have thought it obvious that the epoxy claimed in the patented claims were the same as the molded material claimed in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 22-28, 31, 35-41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barreras, Sr. (US Pat 5,769,877) as evidenced by Atanasoska et al. (US Pat 7,991,483).
Regarding claims 22-23, 25, 31, 36-41, Barreras, Sr. discloses a medical device 10 for delivering electrical therapy signals to a patient’s spinal region to alleviate pain (col 1, lines 22-40), comprising: a controller 38; and a molded material (E.N. considered a product-by-process limitation, see MPEP 2173.05(p); known in the art to use silicone as a molded material to encase a medical device as evidenced by Atanasoska et al. col. 8, lines 6-18) at least partially encasing multiple components therein (“casing” col. 9, lines 7-12), the components including: a support element (fig. 1, known in the art for electrical components to be supported by a circuit board as evidenced by Atanasoska et al. col. 8, lines 28-40) ; a charging coil 30; a communication antenna 11 operably coupled to the controller; a battery 36; and at least one output terminal 50 operably coupled to the controller to provide electrical power to a signal delivery device 52 (fig. 1).  Barreras, Sr. does not expressly disclose the charging coil is disposed around a perimeter of the support element.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to locate the charging coil around the perimeter of the support element since rearranging parts of an invention involves only routine skill in the art and such a rearrangement would not appear to alter the operation of the device and the results of such a rearrangement would be reasonably predictable.
Regarding claim 24, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the structural relationships of the communication antenna and the charging coil of Barrerras, Sr. such that the communication antenna was located around a support element first receiving surface and the charging coil was located around a support element second receiving surface since rearranging parts of an invention involves only routine skill in the art and such a rearrangement would not appear to alter the operation of the device and the results of such a rearrangement would be reasonably predictable.
Regarding claims 26, 35, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the molded material of Barreras, Sr. to include a curved shape since a matters relating to ornamentation or a matter of choice only involves only routine skill in the art absent persuasive evidence that the particular configuration of the claimed shape was significant, and the results of such a modification would be reasonably predicatable.
Regarding claim 27, Barerras, Sr. discloses a can including a lid and wherein the support element is coupled to the lid (col. 9, lines 29-47).
Regarding claim 28, Barerras, Sr. discloses the charging coil is arranged such that the can does not impede any electromagnetic energy transmitted by an external power source configured and arranged to induce a current in the charging coil by way of electromagnetic induction (col. 19, lines 15-62).

Claims 29-30, 32-34 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barreras, Sr. (US Pat 5,769,877) as evidenced by Atanasoska et al. (US Pat 7,991,483) as applied to claim 22-28, 31, 35-41 above, and further in view of Min (US PG Pub 2013/0066399).
Regarding claims 29-30, 32-34, Barreras, Sr. does not disclose wherein the charging coil includes a plurality of wire loops, and wherein a first wire loop is offset from a second wire loop along both a first axis and a second axis orthogonal to the first axis. Min teaches a telemetry conductor 320 used to charge the battery of an implantable device ([0046]), and teaches winding different loops of the coil about different axes and across different planes (fig. 3a-b). It would have been obvious to one of
ordinary skill in the art at the time the invention was made to modify Barreras, Sr. such that the first loop is positioned at a first axis orthogonal to the second loop at a second axis in order to receive power
signals to charge the battery and since such a modification would have involved a mere change in the
form or shape of a component. A change in form or shape is generally recognized as being within the
level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on September 14, 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERICA S LEE/Primary Examiner, Art Unit 3792